J
    L
              (
+




        OFFICE OF THE AITORNEY    GENERAL   OF TEXAS
                         AUSTIN
                                                                             .   I




iiofhor4bl4
          Bert         2'ortl,
                             3~        2



       and inIt1e1 krr i8brnare araerati A@dWt   erob llew
       wmb8r.   §uwe8+lieg wIlti   fmr 8l-e 6et8mlasd by
       the ~4144 or drink8 or oi 1Iquor dI4p8484U 4gnInrt
       th eintU*ldnal'r looowt dur ing th epnvloor mbnth.’
       whelr   a   n8mber   S8   traartrm8a   iroD   on.   Port   to   an-
       otlur, the inltlal bar ie4, lf not abrorbad by
       oharger, 14 refpa44d. All proiltr  irom the eel8
       d drink4 at Offlocwr' Club8 we tiredto uk8 in-
       pl"oV8BURt4,pw OV8a48d 8Xp8II#@#,uld iOF th0 W-
       tert4inannt of th8 m4mber8 *ml tmtr frls~dr. ft
       is plain that Offl44r4' alubr are n@t Inrtrum8n-
       ;ili;;;8 Ot th8 ~T4¶'4a4At, R8 WCW~b'd It3(?nmg-
                - 96 (taqrud   (ChapUer 7E%3d S848~oa)
       r.6 8. 66871.
           .~*It ir to be pruwwd    uM,r the oIr41mrt4no44
       tbrt  ~y..iaquar8 80iat0 orfh30378' oha4 OF w-
       qualm   byoirio~rd    010b0 am aubJeot ta at&W
       tuat1oa UadOF tlaelc+r Motion of.S*otlon i?l,
       &t&01* I, T4hur Liquor Central.hot; wb4ruSn a
       tar :a impmod   upba  tbst  ml0  nnd riret   8418  18
       6mflaed~Wb tnelude #ale, pomemion,       dlstrlbutlon;
.;     or UUO.               ,..
              l3u?moet~on t6), S4atlon 13, +A814           I o? the
       mi88 .uqu0r 604tr0i Aot p~0~ia88 r0r R 01~08 0f
       liquor d~aler~kaovn a8 a wholsralbr,           prl*il6@ti to
       8011 Uqpor to r8taller4 4nd whol48&4P8 authorit
       to   roll liquor u&or ,rtattr     law. ssprrrrtr'prori-
       r~on4   Of law provIA      ior t&* typ44 of~R8zsltr r4-
     " quand for 4411&l&guquorto           44DIWIT4.      3eotion
       17, &tIole X, of th4 Texu          Liquor Control     Aot,    uro-
       hlbltr   4 rhole88lmr tram hating AA Interest kn A
       rrtall pamit     or llO8484 or tLI4?nlBIaeb8tAweof.
       ,S*otioe21 Arklale I QS th8 Texas Liquor Cwmol
       Aat,   ooaldnr   the  pruvIeIonm    ot law br whIah a tax
        i4 lmpocrrd upon Uquor       4nd the pmirlonr      for    ex-
       4mptIoAr or lmrnl tax ior out or 8tAtO            8hI9mt8,
       and rot uru 48srnrarnt or stlaul~trd iror 88 to
        1IquorclIntrtimd tar shlpunt without thr State.
             a&t tha prorent tiw we'4re aonfiootod with
        I problem w&emby out of rtrte~whol88al8r8    htiV8
        roll4u4d the praetI44 0r rlzlpptng.lIq4ormto Of-
        flwrc) gluba 4t vrrloua pl4048 on ted4rrl.‘nranr
        tLoa8, 44d It appur8 the8 ruoh OifIo8r8~~~dlUb8
. .                             c

      Soloaocsblo       9ert       Ford,    PORE S




             arm Umlimd                 to fetor thI8 typ4~4f  tF&M88Ot:Oll
            48 ttuy 8tU 4nabl88                thus to ~pUrOh488 1LqUQr at
            vhol488b pl’%OOS and               4U0h 8h:pWIItS 60 Mt    bar
            th@        St&t*     tax.

                    *Praotlail3g ill OifiOePS' 0lub8 4x-eloa4t4d
             On federal     EFWS 48 t0 W&b& the Stat@ b8          OU%ti
            POlIOS JU'%Sd1Ot104 to the sWor41 Qor8ruent.
            It ha8 000tWW~ t0 US tht          tf W8 h&Y. IlO $IOltO@
            J4rf8dIotlon 414r th488 4~4&8 4~wh41888l8 liquoc
            6*ti4t’   ilt 98XlIS would be pt’l’i*ilO~     to 8011 a&%
            delio4r liquor to the Wfloera             Qlubr wlthwt
            bO;t@ 8ubJ40$ t0 the N8tl’iOtiOa8           nOrMl1~   in-
            pored. .If this Wl?O pOt’mMttIf&          the 8tat;s WhOlO-.
            8d4rS     itOdd   pif8.X StetO tu     #tRll@# t0 ouoh r1qUOr
            ~6 W VOUld ilOtb8 fW8d tith tLu Wi3888ltt Oft
             tqiIl(f       t0~ WllOOt        tb@    t&X trOm         btfb8l’S           ChtbS
            when         1ntwBtato          akipPdnt(lem             s83.       to    tma.      Aa
             4 utb4r    of r40t,             ruoh orflomrr
                                                 as hwe  oommrnted
             OQ the MttW' hUT0 aX33F0868d ti11%4@@48      t0 POy
             tba ,StESte taX Ml& to buy liq~UOr8  fm?l W~O148a14
                               th4y ~'4 lX48lXdrdWbO1ft84%0~'
             d44lor4 plWV:84d ,...
            pri444.,             ,,
                  \
                       ~‘fb      qUSStl0~     ar:~l~         i8     WtUPdlg            68   t0
            wh4th4r 4 4Jm uxl b41lt4r9  by a Wbo14843. d84b
            Orto a frdrra area 48 tD whlch'ths fitate ii48
            44d4d polio4 Jurirrdlottonwulu b8, In lff40t,
             An i~uS~St~u4               kW4WtiOa           WI% bs      fret%         iX%MS,th@
             ~StriOti.Oiu 'aQQw%w te htr48tatr                                  oomueroe.
             kinderthe 0O~:t:O48~8t:~Ul&t4d                             $OUr         ralu44
             OpiniW            10 648i1&      a8 ktI kh8           fOibW%~g           qW4tiOeSt

                    l(l). WOtid the hOl&SP Of 4 ~Q1~8~4~‘S
             PWfAit   b8 pdV~18grd  t0 Wll  1twi3t’ t0 o?f%OUS’
             aUb8,    SU0h 8~~88 t0 b8 005WWi8t~    U?OlS de-
             li~d48     qAd0 in ttwolal, ancSby ruoh whole-
             8~14~‘S Onto federal PrOperby WhOI’ #tStebli8h8d
             OR
                        *(a).         ~SdWSl ureus In F8epuot to whlah
             goiiO8 jurisdlotion                   h48 by    the     State           brea arded
             t0 the P8dWal                 ~QVWIlWIit;
                                                                    .        .




             l( z ).
                   Ir it      1 0
                                YOW o p iniothen ~I~UOPWJ
                                                        O
   _. k 1aWftiif raid by whole8ol8ra tb Oiilo8ra' Club@. %'              ~. '
      undrr wItEar or the oonditlonr ltlprilatti,wuld
      such uhole8aler8 be rwquired to 94, ln addlt2oa
      to the tax 18yi84 rtpoarir@t #ale, 8180 tho peakago
      om     ~rlnst  shI9mntr lxp0rt.d from the 8tata
      a8   provided Sor in section 2l, &tiol* I or the
      Tans   Liquor      Control     Act?

           'Ad to all quOrtlOti8h8rrIa pmaented It 18
      to be aroused tEat the Oiritaecr'  Cluba are rltudd-~
      within woe8 0r tho st8t8 woman      tho 88lr 0r up
      wr h88 not ken prohibltod     by ,lom.logtion 8IootIon.*

               atb   ,nremn68     to 6uba1~~~8i00(0) 0r your rirat
 qur8tioa, Lt-la our ap%nion that t&a holder cl a Whol8ml8r*8
 irrmlt    4     laufully 8811 liquor to-Oifloors' Club8 uhr~1~8uuh
 8nl.8    are ooneuwntrd within the aonrber or l lai&~             ra88Lc
 rrtlon ever whloh exelurive JurIetIIatIonhrr.boea.08do6 to
 tho Padoral      Goror8wnt    br the Mm.e of hxar      without b81~
 rubj8at     to tti regulxtopf gro~taloonsof the Gquor Central Aoli
 wtklahwulc¶ otherwIas be applloabls if owh 88188 wro umde
 by tha holder or a WboXoriLer*o Pormlt tifthlnth? 9tato or
 Tan8 but out8lde~ the limstr 0r luoh Fvderal R~88natloa. It
3wt     rppmrlnp tEat the State of 'htak hnn n**ned          any right
 .to lxoroiam it0 legt8l8tItr~authorlty oyou t&o *arlous 8re88
 In thlr     Sttat8.,oodsd  to the E!od&xl f4oyorummt for tha o8txb-
 1lllunnt~sr~dliWry rr8Mationr              or othw propor Fodornl   ~808,
 w thISk th0 .qUO8ttOO 18 rOXWOiO8Od~ bp th8 OpmOO Or th0
 su9rmm ccurt or the united st8ter           in standam  Oil Company 0r
 C~llramle v. GaUromia,             291 U. 5. 242, 'PBL. Eil.778, whrnla
.lf use rtntodt
            lAppolltat OiUlllOII~O8 the vnlidlty Of th@
      tnxIrl&8at a8 eonstrued by t@8 Sumem        Court. T&o
      argumemt 18 that    rlnoe the 3tate suantod   to the
      tlaIt8dState8    exolu8lw le~lrlrtlvr Juklrdlation
      over the PnclIdlo, 8ho ;a uew wltheut poror to
       Iapore t8xos in renpeot or 8al.88 and doUver1*8
      ml@ thOml&        Zhir oliln. ve thlnlc,I8 wall-
      ~roundod; 8ad the Juagm~nt below must bo rOyWOrd.
             l~ln   throa.   nomtt    ~~Oa88c--iWI   06 Rot01 GO.
      1. Fan6 278 II.9. 439, 7 3 L.,ld.%
      227; dtrd   Stntar v. Unrouta, 281 ifT'S?l% "k
      L. ml. 761, 50 S.,Ct. a4,. mad Q\Icplu8?rrdI& ti.

                                                            _.
                     C


Hoaordh     3ert Ford, ?ngo 5



    v. Cook, 281 u. 5. 647, 74 I.. ea. 1091, 50 9. Ct.
    486~ Ye h8VS ~olntad Out tbh 80~88qU8l3008Of
    CNSSiOn by 8 st&I$St0 tb0 united stat88 Of JWS-
    dlotlon 01or 18adS held by the lntt@r.ior mlll-
    F&l-ypUrpo8~8. GOn8Ids~Ing thee0 oplnlona, it
    SOLOS plrla that by ttm Aat or 1897 CalWomla
     SUFI’8#&t%Od OVSW 90881b1@ alaim  Or Ui@t   t0
     OX8~oi8O 1~i818tiTe  0Uth0Fity  Within  th8 ?XW-
     SidiO-- put tnat m-es beyond the rim   or opara-
     610110r her laws.  AaoordIn@y,, hqr L+tI~latun
     oould not ly L tax upon trane8otIonr begun ,8nd
     oonoludsd thOZ'Si?L
             "Arlington Sotrl Co. v. Wit, 378 U. d. 429,
     73 L. ad. 447, 49 S. Ut. EE7, donled the Dover
     or ~ka808      by Legitlrrtlonto iwary the ihbii-
     Ity of Innkeop*rr mIthIn P rerarration oodod by
     her to t&M &tit@& %at88.
    r/
             *.UnItrdStat08 1. Unzouta, 1281U. S. Met,
     74 L ad. 761, SO 8. Ct. 2814, aLiIrm8d the ox-
     01USlVS JUrIadiotion Or the hit~d.StrtO#        OVOC
1    OriuS     oormittad ulthln t&B, TOSOI’Wit~Oil MltAg
     Uithil3   ~ObMSka.    ~UFiSdiOtiOtl hnd beOn Omiti’
     by the btatrr.

             '%W91&XS         h?a&@   00.   Y.   Cook,   881   u.   8.   66’?,
    74 L. ld. 1091, IlQ8. ct. 458, rulrd that l&ad
    Vitnin        h’bll8XS      9Urd.%X886 w   the tfnit.d       St&OS
     ror aIlItary            9Ur90*e*  rith tha&tata’a          OO~SMlt
    ~88     UndOr    their exolu8Ira Julrdtetloa.                   Prirate
    pononal         pmrapertythonln  WEB declared               not aub-
     Jsot    ta    taxattloaby thm %atS.
            “The prinoi918  r9vrowtl In th084 Q8888 8ppli88
    here. A stat0 OJkn not 16f4iShktO 8frOOtiVO~      00th
    oarnlag Patters boyend her Jur~sdiotlo~ mad ulthln
    tWr;‘ff”y    #~bJtl@t only to OOntrOl by tb0 thit8d
              .

          AithOWh thla OlStt iUV0iVSO th8 8XOrCSi8~ Or th0
tax powra  of a stat0 within tno ltaito of a aodod redoral
area, w think It rqually amtrolllnig, in prlnOlpl0, to tho
                                                                                                                   .   ,
                                     (:                                                (’


           ~onorabl.0Xtwt Fox-d,?aK*                      8




           jnstsnt qu88tion, in~olriwz                         tao        exsroire 0r the           police   or
           reguletory powra 0r the 8tatw. me run 8rf00t 0r the
           &oldiqg IS tht 4lu StSt* l~~i8lEtiOtI, FO@U’d1088 Of it8
           SOUPOO, MtUr@              Or 9W9086,              fall8     beroro        th8     act   Of COS(liOCk,
           and has no roroo or erri080y                            beyoatl  thm       ort8blmmd           limits
           of SUOh oodod ~68~~80~.

                   .’ %U’ OOnOiUSiOD Ii Rot sltsnd by the 9~OVi6iOnS
           of     “Buck X8rolutIon" @ubl:e-919--"6
                the                                      Congnas, Qmpter
          ?0?, 3rd 608810fl,  if. R. 66871,   8fiaOtIV8 hnU8ry 1, 1941,
          beOaU80 SUOh 8688UZ’C UrCrly    giT68  OOnpSSiOO.61  886Mt t0
-.         the OOiiOOtiOn by the                  V8Z%0US Steel,                 Or S&O8   Or U6m tUA8
           aO0ruirIg      Wit&it3         tb    WIrinOS  Or %%IrEl                 W888   Over ,whlOh
           lxClU6iW    JUrI8dIation ha8 bsen coded                               by SU0kI Stllt~S te
            the Federal Qarermmnt~,end vmah en88 had themtorore
            bean rum    rraa stat0 taxation undrr the eb0ro dOOiSiO&
            SUE with thi8 exee#Ion, all JPrledlotiOIiwhich h&6 bUa
            8oqUlWd by aW~r08W~0d         to the UIlItO4Btetee OIOr rUah J'ed-
            era1 w8Oa or xllltary PlOoFJ&~0n8,         under the oO88l0o8  or
            O10iUSi~0  JU~iSdi0~5.0a    by~the tSriOU8 St8808, 18 t&OtIn Uhy
            way limited or la982red by tho~*0uok RaEolutIon*, %MJ ?olIo~
            or ngthtory     pw8r.ol the Ststo, 8Uoh as the requir8m8ntr
            or the TSX~S Uquor mm01          m,    regulating the erle or ltq-
            uor wltbia  thr   atato, dOa8 nQt aad Oannot, uadrr said oon-
          7 ~SS~fm81    UaaWO,       n&Oh Wir   i#btS #tlOh~UdOd W’WkS, Md
            th8 Balder or a vhalO8614Il46 Pere1t le-yet autlzorlmd umior
            taa cum 0r trio btatxlu4 oil coopmy 4r ihur02vki8         v. cdiror-
           ai&,       8Up&     t0     *all      iiqUOr        t0      Rn ofriGOF8’           clUb   Within   SUOh
           erea, me    0r the r88triotIod8 rarlX%qUb'6Et~tS 0r the hXa8
           tiqu&r Coatrol Aat. This 18 wdo 9181Ib w the'l29S’88S WO-
     .~    ~i810a or tbr  w0k   moiUts0n*,   in pr0ti0n 4 tbm0r:
                                                                                       ..I
                             ‘m8      9¶kSiO1iS           bf       tti8     A&    Sk1           DO8 for
                      the 9Ul-9080 Of W Othsr 3F0Vi~iOll                            .Or       l&W b
                      dmmad to doprlvethu Unite& Stgter                                of 8xolusWt
                      Jkwl8dlatIoa    lny redem ama     oi' thm St~ied, lnoludlnq the ~rovlslonr of the Texae Liquor
    Control Aot coatmlllng intrartate t~anmatloiis, despite~
    the r80t tnnt woa ana wani ooaupled aa6 u110dby tho alli-
    tax-y foraor of thr Uaited Statbe. fiwevar. ii the demoribatl
    xGffioarr'Oluba, looat;& la ouah araa~, arb agenele* or la-
    otmuentelltlon of tne SkIeral Sovmmtent,     few theipumomo
    of onrrylnE out 10s oonstltutioarrltumtLoa8, anothsr theory
    of iolnuaityfrom state legislation r;ould bo ~pr~sentcb.Ye
    do not dluouas this question rrrft 10 not uLthln the roope
    of your 1rAquh-y.
               ‘ir’lth refennoe to your esaond qusstion,    it 1s our
    ~plnloa t&at Ilquora aukybe 1atill.y sol& by the holder of :a
    l?holesalar8ri  3ermlt toOfflaers~ Clubo under the aonditiona
    or olroumstcuto8m ttnted     la sittier SuMWlslon   (a) or lb) of
    your first   qwl)tlcm, without     the paywant by such whoSeealers
    of the paeimge uhar&p or fee mtquired upm iutarctate shlp-
    manta, under Se&ton 21, Artiole I, of the Texau Liquor Con-
    trol Aat,  proeldtng, ln l~art,LP follows:
                I      Any p+sscn authorieed to erpart Llq-
          uor $x&‘&r State having In hi0 poemeeion         an7
7         $lquor lntenilett Sor ehlpment tomany placae without
          the State, r&ill keg such liquoro fn e 5esarete
          aompnrtaent from that *f liquare kntended tar
          sale wltMa the State I$Otbt the came 8~ be eaw
          tly laspeated an4 BJml.1attaoh to each auoh.paoLam
          of l%QUQl  a0 1nteaQsd   ior rbljx!cmtvitnout the
          St&s n stnmp of the kind m.n3.   ohoraotar that shall
          ba nqulrwl by prvvrr rule or regukil!londormtiag
          that  the mm. La not iAtM6Od for sale wlthla the’
          stato. When rush llquore we mo kspt      and 90 etaap-
          ed 110tax on acaaunt ttrereofehnll bs obsr#H. c’or
          derra in the sxpsnsns thereof, a aharge of tienty-
          five T?ST Centa shell be made for every euah stamp,
          exoept that a &arg:s o1  * Tnn (10) Oez~tsahall be
          pa&r f3F eeoh such Ftalnpplaaoe$611vlriouaOr malt
          liquors of heat    -four (24) per cent sloaholio con-
          tent or lenr. Ai1 rush prmittees      autlmrireb to
          traneport liquor beyond tho b~undarlor of thlc
          stat6 ehnll furnluh to ths &w-d dugliarte oople8
          of crllinvolw~ for th6 sale of’ruoh liquor8 vlth-
          in tventpfour    fZ?!aIburr after euoh lLquoF6 have
          been rseored frea their plate of buolneor.*
                        c                                            .    6




 Honorable Sert         For&, 3rze 8



           ~?Ja
              thlnk tha femgolnk; grorloionrcostmplate tha
  ehigmantor trm~~ortrtloaof liquorbsyoonil the lxtornxl
-boWuris    of EIm Btute of Tarns   in lntrrrtrte t3owieme,
 aoo4Mw to tbw rtriot urd umuoiwaning of t&e term. W-
 tnowkb ths tran*psPtstloa, ahipmmt   or rale of gomldr8~6
 eomeod%tiea into and within mllltwy rerem~tionr and othem
 Federr (~rbmslover whioh lxolue;re fwiodlot~on h8r bea
 orded br the State, bmro a Atron@ancrlog5r,  ae rqw&~   on&3
 aa loga oon~eaueaou~ or rooultr ri0mg      themtro~, to
  trafflo   or oomeerau brtwoea tae Scat+ ot.?l)saL anti enociatr
 ateto; such trrm8~otlo~nrUo n,~t ocmstitute laterethts ship-
 sent*, within the aoatrmplatlon 0r tm above-quote& prori-
  0lOA or the Tsur uquar confrolAat, *qulrU$ a I3aakafp
  too on liquor intuadoil for rblg2nent~vWiout  the state. Cca-
  rl8trntl.ywith thlu interprotrtlon, liqu?r vhiatr Lo aold
  under the ooaditloas a3 clraumetanoes  otrt#l   in tour lettek,
  beam the burden a? the regularethmetg tox,levledIJ~thu
  lliworWW-ol Aot upon intrastateraleo. ,t"or      ~:hsoereaeonr,
' we haswar y3ux aeoondqwrtlaa in tht neqatlw.
              Trurtl~       that   th*   foregolagfully namven your ln-
  qullr, me ara